On Motion to Dismiss.
The opinion of the Court was delivered by
Fenner, J.
Appellee moves to dismiss this appeal on the grounds:.
1st. That the appeal was taken by motion in open court and without citation. The interlocutory judgment appealed from, though rendered at chambers, was so rendered during a term of the court and at the instance of appellee, and the appeal was taken at the same term. *561We find nothing in the circumstance that the judgment was rendered at chambers to exempt the case from the operation of article 574 C. P., authorizing appeal by motion, if taken at the same term.
2d. That there is no legal order of appeal in the record. This .objection is not sustained by the transcript, which presents the motion and order of appeal with the statement by the clerk that it is “ entered verbatim, et literatim in the minutes of November 6th, 1880.” We must assume that such entry exists, and that the minutes, which contain only the record of proceedings in open court, are evidence that the motion and order were made in open court and are legal.